DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see page 8, filed 05/03/2022, with respect to the objection to Claim 16 have been fully considered and are persuasive.  The objection to Claim 16 has been withdrawn. 
Applicant’s arguments, see pages 8-10, filed 05/03/2022, with respect to the rejection of Claims 1, 4-11, and 14-20 under 35 U.S.C. § 101 have been fully considered and are persuasive. The examiner agrees that the amended claims cannot be performed in the human mind. The rejection of Claims 1, 4-11, and 14-20 has been withdrawn. 
However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, 11, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “measuring an electrocardiogram (ECG) segment via the at least one electrode”. It is unclear if this is referring to an ECG segment of the user, or from some other source. For the purposes of substantive examination, it is presumed this limitation means “measuring an electrocardiogram (ECG) segment of the user via the at least one electrode”.
Claim 1 recites the limitation “evaluating the plurality of functions to choose one of the plurality of IMFs based on a respiratory band power of the plurality of IMFs”. It is unclear if these “plurality of functions” are referring to the plurality of IMFs, or some other plurality of functions. There is no antecedent basis for “a plurality of functions” recited earlier in the claim, and no explicit recitation that the “plurality of functions” is another name for the “plurality of Intrinsic Mode Functions (IMFs)” recited earlier in the claim. For the purposes of substantive examination, and when read in light of the specification, it is presumed this “plurality of functions” is another name for the “plurality of Intrinsic Mode Functions (IMFs)” recited earlier in the claim.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4-10 rejected by virtue of dependency on Claim 1.
Claim 11 recites the limitation “measuring an electrocardiogram (ECG) segment via at least one electrode”. It is unclear if this is referring to an ECG segment of the user, or from some other source. Furthermore, it is unclear if this “at least one electrode” is referring to the “at least one electrode” recited earlier in the claim, or some other electrode. For the purposes of substantive examination, it is presumed this limitation means “measuring an electrocardiogram (ECG) segment of the user via the at least one electrode”.
Claim 11 recites the limitation “evaluating the plurality of functions to choose one of the plurality of IMFs based on a respiratory band power of the plurality of IMFs”. It is unclear if these “plurality of functions” are referring to the plurality of IMFs, or some other plurality of functions. There is no antecedent basis for “a plurality of functions” recited earlier in the claim, and no explicit recitation that the “plurality of functions” is another name for the “plurality of Intrinsic Mode Functions (IMFs)” recited earlier in the claim. For the purposes of substantive examination, and when read in light of the specification, it is presumed this “plurality of functions” is another name for the “plurality of Intrinsic Mode Functions (IMFs)” recited earlier in the claim.
Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14-20 rejected by virtue of dependency on Claim 11. 
	
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the prior art fails to teach choosing one of the plurality of IMFs that contributes maximal percentage of a total respiratory band power of the plurality of IMFs.
Claims 4-10 indicate allowable subject matter by virtue of dependency on Claim 1.
Regarding Claim 11, the prior art fails to teach choosing one of the plurality of IMFs that contributes maximal percentage of a total respiratory band power of the plurality of IMFs.
Claims 14-20 indicate allowable subject matter by virtue of dependency on Claim 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Lo et al (US 20100125213 A1), which discloses physiological signals that can be decomposed into intrinsic mode functions (IMFs) by the ensemble empirical mode decomposition technique.
See Guo et al (US 20110257556 A1), which discloses EEG signals that can be decomposed into intrinsic mode functions (IMFs) by the ensemble empirical mode decomposition technique.
See Yoneyama et al (WO 2012036135 A1), which discloses which discloses body motion signals that can be decomposed into intrinsic mode functions (IMFs) by the ensemble empirical mode decomposition technique.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791